CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Fixed Rate Senior Notes Due 2042 PROSPECTUS Dated November 21, 2011 PROSPECTUS SUPPLEMENT Dated November 21, 2011 Pricing Supplement No. 259 to Registration Statement No. 333-178081 Dated July 19, 2012 Rule 424(b)(2) GLOBAL MEDIUM-TERM NOTES, SERIES F Fixed Rate Senior Notes Due 2042 We, Morgan Stanley, are offering the Global Medium-Term Notes, Series F, Fixed Rate Senior Notes Due 2042 (the “notes”) described below on a global basis.We may not redeem the notes prior to the maturity thereof. We will issue the notes only in registered form, which form is further described under “Description of Notes—Forms of Notes” in the accompanying prospectus supplement. We describe the basic features of the notes in the section of the accompanying prospectus supplement called “Description of Notes”and in the section of the accompanying prospectus called “Description of Debt Securities—Fixed Rate Debt Securities,” in each case subject to and as modified by the provisions described below. Principal Amount: Interest Payment Period: Semi-annual Maturity Date: July 24, 2042 Interest Payment Dates: Each January 24and July 24, Settlement Date commencing on January 24, (Original Issue Date): July 24, 2012 (T+3) Interest Accrual Date: July 24, 2012 Business Day: New York Issue Price: 98.867% Business Day Convention: Following unadjusted Specified Currency: U.S. dollars Minimum Denominations: $1,000 and integral multiples Redemption Percentage of $1,000 in excess thereof at Maturity: 100% CUSIP: 617482V92 Interest Rate: 6.375% per annum ISIN: US617482V925 (calculated on a 30/360 day Other Provisions:
